UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7567



ANDERSON LEWIS TERRY,

                                              Plaintiff - Appellant,

          versus


MRS. STEWART,

                                               Defendant - Appellee,

          and

FRANKLIN FREEMAN; LYNN PHILLIPS; G. L. WOOD-
ARD; D. E. DAUGHTY; T. D. HOLDER; G. WOOTEN;
T. CARROLL,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-735-5)


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anderson L. Terry, Appellant Pro Se. William Dennis Worley, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Terry v. Stewart, No. CA-
95-735-5 (E.D.N.C. Sept. 5, 1996).   We deny Appellant's motion to

forward his records and prior cases to the United States Supreme

Court. Appellant's motion to consolidate is similarly denied.
Finally, we deny Appellant's motion to be heard and we dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2